       Case: 3:19-cv-00657-wmc Document #: 17 Filed: 07/01/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

RYDER LAWRENCE GORDON,

                            Plaintiff,                                ORDER
       v.
                                                                   19-cv-657-wmc
ANDREW SAUL,
Commissioner of Social Security,

                            Defendant.

       Pro se plaintiff Ryder Gordon filed this lawsuit challenging the Social Security

Administration’s finding that he was no longer entitled to supplemental security income

under the Social Security Act. 42 U.S.C. § 405(g). His brief in support of his appeal was

initially due on December 30, 2019. On May 27, 2020, well after Gordon missed that

deadline, the court gave plaintiff one last chance to file his brief in support, giving him

until June 17, 2020. The court warned Gordon that his failure to do so would result in

the court dismissing this lawsuit with prejudice for failure to prosecute. (Dkt. #16.) That

deadline has passed, and Gordon has neither filed his brief, nor has he sought an extension

of that deadline or contacted the court in a manner otherwise suggesting that he intends

to pursue this lawsuit. Accordingly,

       IT IS ORDERED that this case is DISMISSED pursuant to Fed. R. Civ. P. 41(b)

for failure to prosecute.

       Entered this 1st day of July, 2020.

                                             BY THE COURT:

                                             /s/
                                             __________________________________
                                             WILLIAM M. CONLEY
                                             District Judge
